Citation Nr: 0716372	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  03-28 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder, to include as secondary to service-connected 
residuals of fracture of the base of the fifth toe, right 
foot metatarsal.  

2.  Entitlement to service connection for degenerative joint 
disease (DJD) and herniated nucleus pulposus (HNP) of the 
lumbar spine, to include as secondary to service-connected 
residuals of fracture of the base of the fifth toe, right 
foot metatarsal.  

3.  Entitlement to service connection for DJD of the cervical 
spine, claimed as secondary to service-connected residuals of 
fracture of the base of the fifth toe, right foot metatarsal.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to April 
1984.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a May 2003 rating decision by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  

In response to the September 2003 VA Form 9, the RO sent the 
veteran a letter in April 2004 informing him that it was 
working on his claim for increased compensation based on 
unemployability and his claim for special monthly 
compensation.  As the record before the Board does not show 
that the RO has further addressed these issues, they are 
REFERRED to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's major depressive disorder is not 
etiologically related to active service, is not presumptively 
related to active service, and is not proximately due to or 
the result of service-connected residuals of fracture of the 
base of the fifth toe, right foot metatarsal.  

2.  The veteran's DJD and HNP of the lumbar spine is not 
etiologically related to active service, nor is it 
proximately due to or the result of service-connected 
residuals of fracture of the base of the fifth toe, right 
foot metatarsal.  

3.  The veteran's DJD of the cervical spine is not 
proximately due to or the result of service-connected 
residuals of fracture of the base of the fifth toe, right 
foot metatarsal.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for major depressive 
disorder, to include as secondary to service-connected 
residuals of fracture of the base of the fifth toe, right 
foot metatarsal, have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310(a) 
(2006).  

2.  The criteria for service connection for DJD and HNP of 
the lumbar spine, to include as secondary to service-
connected residuals of fracture of the base of the fifth toe, 
right foot metatarsal, have not been met.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2006).  

3.  The criteria for service connection for DJD of the 
cervical spine as secondary to service-connected residuals of 
fracture of the base of the fifth toe, right foot metatarsal, 
have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  Service incurrence 
will be presumed for certain chronic diseases, such as 
psychoses, if manifest to a compensable degree within the 
year after discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Service 
connection may also be established on a secondary basis for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a) (2006).  

The veteran contends that he injured his back in an in-
service accident, during which he also injured his right 
foot.  He also contends that his lumbar and cervical spine 
problems are secondary to his service-connected right foot 
disability.  In addition, the veteran asserts that his 
service-connected right foot disability has led to the 
development of major depressive disorder.  See VA Forms 21-
4138 dated September 2002, November 2002; September 2003 VA 
Form 9.  

The veteran's service medical records reveal that he injured 
his right foot after stepping on a rock while running; he was 
later assessed with a fracture of the fifth metatarsal bone.  
See January 1984 and February 1984 records.  His records are 
devoid, however, of reference to complaint of, or treatment 
for, psychological problems or problems with his lumbar 
and/or cervical spine.  The veteran did report suffering from 
recurrent back pain at the time of his discharge, but denied 
suffering from frequent trouble sleeping, depression or 
excessive worry, and nervous trouble of any sort.  Clinical 
evaluation of his spine and psychiatric condition were normal 
at that time.  See March 1984 reports of medical history and 
examination.  

Post-service medical evidence of record reveals that the 
veteran was admitted to First Hospital Panamerico on June 21, 
1996 and discharged with a diagnosis of major mood disorder 
with depression and psychosis.  He received treatment from VA 
following this initial admission and was assessed on various 
occasions with major depressive disorder.  See e.g., November 
1999 medical record; December 2001 psychiatric note.  During 
an August 2002 visit, the veteran complained of depression 
secondary to his inability to fend for himself due to severe 
pain in his lumbar and neck areas and both ankles.  See 
psychiatric note.  

The veteran underwent a psychological evaluation performed by 
Dr. Baez in September 2002.  The report indicates that the 
veteran was first seen in May 1996 and had subsequent visits 
from August 2001 to February 2002.  The veteran reported 
being humiliated in the Army to the point that he had a 
broken bone; he asserted that since that time, he has been 
afraid of people because he believes that he may be hurt, he 
has no friends, and his mind often goes blank.  He was 
diagnosed with severe major mood depression with psychotic 
features and given a poor prognosis.  In a September 2003 
letter, Dr. Baez opined that after careful evaluation of the 
veteran's story and mental status, it was his belief that the 
discriminatory acts the veteran suffered in service led to 
problems with low self esteem such that his current mental 
condition is related to his tour of duty.  Dr. Baez also 
opined that the veteran's fractured toe also caused low self 
esteem, resulting in a direct relationship to major mood 
disorder.  

The veteran was admitted to First Hospital Panamerico a 
second time on January 7, 2003 due to suicidal ideation and 
commando hallucinations, poor impulse control, agitation, 
irritability, low self esteem, despair and insomnia.  These 
problems were all related to work and family issues and the 
veteran's physical condition.  The veteran was discharged on 
January 15, 2003 with a diagnosis of major depression and 
psychosis.  No opinion on etiology was provided.  

The veteran underwent a VA compensation and pension (C&P) 
mental disorders examination in April 2003, during which time 
his claims folder was reviewed.  The veteran reported 
beginning psychiatric treatment with a private psychiatrist 
in May 1996.  He indicated that his first depressive episode 
was precipitated by stressful situations at work and with his 
family, and asserted that he has suffered episodes of 
depression since then.  While he did not mention his service-
connected foot disability as a precipitating factor in any 
episode, he did indicate that multiple family problems were a 
factor.  The veteran was diagnosed with recurrent severe 
major depressive disorder without psychotic features.  The VA 
examiner indicated that the onset of the disorder was around 
1996, when the veteran asked for psychiatric treatment for 
the first time; that there was no evidence of psychiatric 
treatment during service or within one year of the veteran's 
discharge; and that the veteran reported stressful situations 
at his job and multiple family problems as precipitating 
factors of his recurrent depressive episodes, but did not 
mention his service-connected foot condition as a 
precipitating factor.  The examiner opined that due to the 
above stated reasons, the veteran's major depressive disorder 
is not related to service or to his service-connected foot 
condition.  

The Board acknowledges the veteran's contention that his 
psychological problems are related to service, to include his 
service-connected right foot disability.  It finds, however, 
that service connection for major depressive disorder is not 
warranted on either a direct or secondary basis.  As an 
initial matter, although the veteran has been diagnosed with 
recurrent major depressive disorder, the earliest evidence 
showing the presence of any diagnosed condition is dated more 
than a decade after his separation from service, and there is 
no contemporaneous documentation of symptomatology between 
the time of service and these initial findings.  In addition 
to the span of time between the veteran's active service and 
the documentation and diagnoses of the residual disability at 
issue, his service medical records are devoid of reference to 
any psychological problems.  

Furthermore, the weight of the medical opinions of record is 
also against the claim because the opinion provided by Dr. 
Baez cannot be afforded much probative value.  Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  Dr. Baez indicated that he carefully 
evaluated the veteran's story and mental status and concluded 
that low self esteem problems caused by discriminatory acts, 
as well as the veteran's fractured foot, led to the 
development of major mood disorder.  There is no indication, 
however, that Dr. Baez reviewed the veteran's claims folder 
so as to substantiate the veteran's claims.  Nor does Dr. 
Baez discuss evidence in the claims folder that relates the 
veteran's psychological problems to difficulties with his 
family and work.  As such, the probative value of this 
opinion is diminished.  The VA examiner, on the other hand, 
conducted a thorough review of the claims folder and noted 
the absence of any psychological treatment in service or 
within one year of the veteran's discharge, an onset date of 
around 1996, when the veteran asked for psychiatric treatment 
for the first time, and the veteran's report that 
precipitating factors of his psychological condition included 
stressful situations at his job and with his family rather 
than his service-connected foot condition.  Therefore, the VA 
examiner's opinion is afforded greater probative value.  See 
id. 

Based on the opinion provided during the April 2003 mental 
disorders examination, service connection for major 
depressive disorder, to include as secondary to service-
connected residuals of fracture of the base of the fifth toe, 
right foot metatarsal, must be denied.  In light of the 
foregoing, the benefit of the doubt rule is not applicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

The post-service medical evidence of record also reveals that 
the veteran has received treatment for complaints of back 
pain since the late 1990s, see e.g., November 1999 VA medical 
record, although he did not indicate he was suffering from 
any back problems during a June 1999 VA C&P feet examination.  
Magnetic resonance imaging (MRI) of the veteran's lumbar 
spine in January 2000 revealed L5-S1 grade I anterior 
spondylolisthesis of L5 over S1 with associated small diffuse 
posterior osteophytes and a diffuse posterior concentric 
bulging disc in addition to associated bilateral neural 
foramina narrowing; bilateral L5 pars defects entertained; 
L4-5 mild posterior concentric bulging disc with associated 
tiny central protrusion minimally indenting ventral aspects 
of dural sac; and degenerative disc disease (DDD) at L4-5 and 
L5-S1.  X-rays taken in June 2000 showed posterior fusion 
defect of S1 and grade I spondylolisthesis of L5 over S1.  CT 
scans conducted in September 2000 revealed grade I 
spondylolisthesis at L5-S1; DDD at L5-S1; DJD of bilateral 
apophyseal joints at L5-S1; concentric disc bulging from L3 
to S1; and superimposed posterior-right paracentral disc 
herniation at L5-S1.  In December 2000, the veteran was 
diagnosed with chronic low back pain secondary to 
spondylolysis/spondylolisthesis and HNP L5-S1.  See VA 
medical records.  

During an August 2002 evaluation for disability determination 
conducted by Dr. R.J. Carreras, the veteran gave a history of 
sustaining a lumbar vertebral and right foot metatarsal 
fracture in 1984, followed by lumbar and bilateral leg pain 
in 1999.  He reported beginning to suffer from cervico-dorsal 
pain with radiation to the arm associated with numbness of 
the hands the year prior.  In pertinent part, an impression 
of left cervical (C6) radiculopathy, etiology unknown, rule 
out disc herniation and spondylosis; and right lumbosacral 
radicular pain, cause undetermined, rule out lumbar HNP and 
spondylosis, was made.  Records from the State Security Fund 
Corporation reveal that the veteran reported an accident on 
August 21, 2002, and indicated that he had developed pain in 
his neck, arms, hands and back due to repetitive movements on 
the job.  

A February 2003 medical certification from Dr. M. Velez 
reports that the veteran suffered an in-service fall with leg 
fracture condition.  Dr. Velez indicates that the veteran has 
been treated with physical and occupational therapy as well 
as medication, but that despite treatment, he continues to 
suffer neck and low back pain, which began soon after the in-
service accident.  In a September 2003 statement, Dr. Velez 
opines that the veteran's neck and back conditions (cervical 
sprain and lumbosacral HNP, and probably lumbosacral 
spondylolisthesis) are secondary to the accident in service 
as he has not suffered other injuries or accidents that would 
explain the lesions.  

The veteran underwent a VA C&P spine examination in April 
2003, during which his service medical, post service, and VA 
treatment records were carefully reviewed.  He reported that 
he thought he injured his cervical and low back area after a 
fall in January 1984, but he acknowledged that he had no 
visits to sick call due to cervical or lumbar pain after this 
incident.  He reported the onset of low back pain as 1984 and 
of cervical pain as 1985.  A diagnosis was made using MRIs 
conducted in January 2000 and May 2001 and CT scans conducted 
in September 2000.  The examiner indicated that the veteran 
went to sick call in January 1984 due to foot pain, with two 
subsequent follow-up visits after the incident; he did not 
complain of cervical or low back pain during any of the 
visits.  The examiner further pointed out that service 
medical records are silent as to a fall sustained or any 
cervical or low back condition, and there is no evidence of 
treatment for either condition for several years after his 
discharge.  The examiner opined that the veteran's current 
diagnosed cervical and low back disabilities of the spine are 
not at least as likely as not related to service connected 
residuals of fracture of the base of the fifth toe, right 
foot metatarsal.  

The Board finds that the preponderance of the evidence is 
against veteran's claims for service connection for DJD and 
HNP of the lumbar spine and DJD of the cervical spine.  As an 
initial matter, although the veteran has been diagnosed with 
both these disabilities, the earliest evidence showing the 
presence of any diagnosed condition is dated more than a 
decade after his separation from service, and there is no 
contemporaneous documentation of symptomatology between the 
time of service and these initial findings.  In addition to 
the span of time between the veteran's active service and the 
documentation and diagnoses of the residual disabilities at 
issue, his service medical records are devoid of reference to 
any treatment for cervical or low back pain, and there is no 
documentation of the in-service fall reported by the veteran.  

Furthermore, the weight of the medical opinions of record is 
also against the claim because the opinion provided by Dr. 
Velez cannot be afforded much probative value.  Dr. Velez 
opined that the veteran's neck and back conditions are 
secondary to the in-service accident as he has not suffered 
other injuries or accidents that would explain the lesions.  
This opinion is not probative for two reasons.  First, there 
is no indication that Dr. Velez was able to review of the 
veteran's claims folder, to include his service medical 
records and post-service treatment records.  See Prejean, 13 
Vet. App. at 448-9.  Second, the veteran's service medical 
records indicate that he injured his foot, but do not 
indicate that he suffered an accident in which he hurt his 
back.  This leaves Dr. Velez's opinion premised on an 
unsubstantiated fact and renders it incompetent.  See e.g., 
Grover v. West, 12 Vet. App. 109, 112 (1999) (examiner 
reference to foot fracture in service, which was not shown by 
service medical records, cannot be considered competent).  

On the other hand, the VA examiner conducted a thorough 
review of the claims folder and noted the absence of any 
complaint of cervical or low back pain during any of the 
veteran's visits to sick call, the absence of evidence as to 
a fall sustained in service, and the absence of any treatment 
for either a cervical or low back condition until several 
years after the veteran's discharge.  Based on this review 
and the detailed opinion provided, the VA examiner's opinion 
is afforded greater probative value.  See Prejean, 13 Vet. 
App. at 448-9.  

Based on the opinion provided during the April 2003 VA spine 
examination, and due to the absence of a competent medical 
opinion linking the veteran's DJD and HNP of the lumbar spine 
directly to service, service connection for both DJD and HNP 
of the lumbar spine and DJD of the cervical spine, to include 
as secondary to service-connected residuals of fracture of 
the base of the fifth toe, right foot metatarsal, must be 
denied.  In light of the foregoing, the benefit of the doubt 
rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2006).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appeal originates from a May 2003 rating decision that 
denied service connection for the lumbar and cervical spine 
disabilities at issue and declined to reopen the claim for 
service connection for major mood disorder on a secondary 
basis.  In a September 2005 decision, the Board reopened and 
remanded the claim for major depressive disorder and remanded 
the cervical and lumbar spine claims to effect compliance 
with the duties to notify and assist.  Specifically, the 
Board determined that further evidentiary development, to 
include obtaining records from the Social Security 
Administration (SSA), was needed.  

Prior to the remand, the veteran was advised of the necessary 
evidence to substantiate a claim for service connection (to 
include service connection on a secondary basis); that the RO 
would assist him in obtaining additional information and 
evidence; and of the responsibilities on both his part and 
VA's in developing the claims.  See November 2002 and March 
2003 letters.  He was later informed of the need to provide 
any evidence in his possession pertinent to the claims.  See 
September 2003 statement of the case (SOC).  As such, VA 
fulfilled its notification duties.  Quartuccio, 16 Vet. App. 
at 187.  The Board acknowledges that the veteran was not 
provided notice of the appropriate disability rating and 
effective date of any grant of service connection.  There is 
no prejudice in proceeding with the issuance of a final 
decision, however, as the veteran's claims for service 
connection are being denied.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service, private, and VA medical 
records have been associated with the claims file, as were 
records from the SSA.  The veteran was also afforded several 
appropriate VA examinations in connection with his claims, 
and the record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.




ORDER

Service connection for major depressive disorder, to include 
as secondary to service-connected residuals of fracture of 
the base of the fifth toe, right foot metatarsal, is denied.  

Service connection for DJD and HNP of the lumbar spine, to 
include as secondary to service-connected residuals of 
fracture of the base of the fifth toe, right foot metatarsal, 
is denied.  

Service connection for DJD of the cervical spine, claimed as 
secondary to service-connected residuals of fracture of the 
base of the fifth toe, right foot metatarsal, is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


